EVANS, Circuit Judge.
We are convinced that the evidence was ample to sustain the finding of guilt. The confession -was not disputed and was strongly supported by corroborative and circumstantial evidence. The corpus delicti was established by evidence other than the confession. Jordan v. U.S. (C.C.A.) 60 F.(2d) 4; Bolland v. U. S. (C.C.A.) 238 F. 529; Berryman v. U. S. (C.C.A.) 259 F. 208.
The facts did not permit of any inference of innocent intent. They point irresistibly to the presence of a criminal intent to violate the statute by making, possessing, and disposing of large numbers of counterfeit revenue stamps.
On the question of the similitude, appellant is confronted by evidence sufficient to support the finding against him. Armstrong v. U. S. (C.C.A.) 44 F.(2d) 905.
The last assigned error involves the action of the court in making his finding after the passing of the term at which the case was tried. While we have no hesitancy in sustaining the sentence [Rosenwinkel v. Hall (C.C.A.) 61 F.(2d) 724], we are somewhat at a loss to know why the case which was tried in November should not have been disposed of until May 4 of the next year. The entry of a motion by accused for a finding of not guilty on the ground that the evidence was insufficient to support a conviction caused some postponement of action by the court, but it is hardly an excuse for the long delay that elapsed before the simple case with few or no legal questions involved, was disposed of.
The judgment is affirmed.